Citation Nr: 0948130	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for depression.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision, in which the RO denied 
service connection for hepatitis C and depression, and 
entitlement to nonservice-connected pension benefits.  In May 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2006 and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2007. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  
 

REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

Initially, the Board notes that  there are outstanding VA 
medical records pertinent to disabilities that are the 
subjects of both the service connection and the pension 
claims.

Regarding hepatitis C, the Veteran indicated in his May 2006 
NOD that he had been scheduled to start interferon treatment 
for the disease in October 2005 but that the treatment had 
had to be delayed until he sufficiently recovered from his 
October 2005 automobile accident. Then, in a subsequent June 
2006 statement the Veteran indicated that he would soon start 
treatment for the disease at the University Drive VA Medical 
Center (VAMC) outside Pittsburgh.  These statements suggest 
both that the Veteran received a current diagnosis of 
hepatitis C from VA medical professionals sometime prior to 
October 2005 and that he received subsequent VA treatment for 
the disease.  

Regarding depression, the Veteran stated in the June 2006 
correspondence that he had been treated for depression by a 
Dr. Bugarelli at the University Drive VAMC since 2005.  Also, 
a November 2005 VA psychosocial assessment indicates that the 
Veteran was being followed by the Pittsburgh VA Healthcare 
System Health Care for Homeless Veterans (HCHV) program.  
Available records from this program could potentially be 
pertinent to all of the Veteran's claims.  The Board notes 
that while the claims file currently includes Pittsburgh VA 
Healthcare System records dated from October 2005 to November 
2005 pertaining to treatment following the auto accident, the 
Veteran's testimony, along with the documentation of record, 
indicates that VA records pertinent to the instant claims are 
likely available for the period prior to, and following, 
these dates.    

Additionally, the author of a November 2005 VA psychosocial 
assessment noted that, since April 2005 the Veteran had been 
working in housekeeping at the H.J. Heinz Progressive Care 
Center as part of the VA Compensated Work Therapy (CWT) 
program.  As records from this program (a VA Vocational 
Rehabilitation program) would also be pertinent to the 
Veteran's claim for pension, any such records should be 
obtained.  Further, the record indicates that the Veteran has 
received services from the Mechling-Shackley Veterans Center 
during the pendency of this appeal and was also apparently 
living at the Center during part of 2005.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims all outstanding records of the 
Veteran's evaluation and treatment from the Pittsburgh VA 
Healthcare System, the HCHV program, the CWT program and the 
Mechling-Shackley Veteran's Center, since January 2004, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities.  These records may be pertinent to one or more 
claims on appeal.

The Board also notes that, specifically as regards  the claim 
for nonservice connected pension benefits,  the Veteran has 
essentially asserted that he is entitled to a total and 
permanent rating on the basis that he is unable to follow a 
substantially gainful occupation, due to physical and 
psychiatric disabilities.   See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.17 (2009).  The Board points 
that, before a total and permanent disability rating can be 
awarded, an evaluation must be performed under VA's Schedule 
for Rating Disabilities to determine the percentage of 
impairment caused by each disability.  See e.g. Roberts v. 
Derwinski, 2 Vet .App. 387, 390 (1992) 

Here,  the RO has assigned a 30 percent rating for residuals 
of fractures of the right hip and tibia/fibula, and a 
noncompensable rating, each, for depression and hepatitis C.  
However, as indicated, there are the outstanding VA medical 
records that potentially bear on the severity of the 
Veteran's depression and hepatitis C, which the RO has not 
considered.  The Board further  notes that the RO has not 
afforded the Veteran any VA examination prior to assessing 
the severity of his disabilities, and that, under the 
circumstances of this case,  such examinations would be 
helpful in assigning an appropriate percentage rating for 
each of the disabilities under consideration, and resolving 
the pension claim.

Accordingly, the RO should arrange the Veteran to undergo VA  
psychiatric and general medical examinations, by appropriate 
physicians, at a  VA medical facility.  The Veteran is hereby 
advised that failure to report for any  scheduled VA 
examination(s), without good cause, may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for any  
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for further examination, to ensure that 
all due process requirements are met, and that the record 
before each examiner is complete, the RO should give the 
Veteran another opportunity to provide any  information 
and/or evidence pertinent to the claims on appeal in addition 
to the VA records noted above.  The RO's letter to the 
Veteran should clearly explain to that he has a full one-year 
period to respond (although VA may decide the claim within 
the one-year period).  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act if 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include consideration of all evidence added 
to the record since the RO's last adjudication of the claims, 
and whether, pertinent to pension claim, the criteria for 
invoking the procedures for assignment of a total disability 
rating for pension purposes,  on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2), are met.
  
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's hepatitis C 
and/or depression , since January 2004, 
from the Pittsburgh VA Health Care System 
(to any records from the University Drive 
VAMC); the  Health Care for Homeless 
Veterans program;. and the Mechling-
Shackley Veterans Center.  The RO should 
also associate with the claims file all 
outstanding Vocational Rehabilitation 
records since January 2004, to 
specifically include any available records 
from the Pittsburgh VA Compensated Work 
Therapy Program. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  After the Veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the Veteran to undergo psychiatric and 
general medical examinations by 
appropriate physicians.  The psychiatric 
examination should be conducted first, and 
the report of that examination provided to 
the general medical examiner.

The entire claims file must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for any conclusions 
reached, in a printed, typewritten report.

Psychiatric examination - After 
examination of the Veteran and review of 
the record, the  examiner should render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means. To the extent 
possible, the examiner should offer an 
assessment as to the severity of each 
diagnosed psychiatric disability-other 
than alcohol abuse-and  the effect of the 
disability(ies) on the Veteran's 
employability.

General medical examination - After 
examination and review of the record, the 
examiner should provide an assessment of 
the severity of all physical disabilities, 
including hepatitis C, and residuals of 
fractures of the hip, tibia and fibula.    

Then, based on consideration of the 
record-in particular, the psychiatric and 
general medical examination reports-the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether, excluding any impairment 
due to any current substance abuse, the 
combined effects of the Veteran's 
disabilities render him permanently and 
totally disabled.  

4. If the Veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
examination(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include all that added to the record 
since the RO's adjudication of the claims) 
and (and  legal authority (to include, 
with respect to the pension claim, the 
provisions of  38 C.F.R. § 3.321(b)(2).  
The RO should also provide the Veteran 
with a new rating decision reflecting 
assessment of the severities of each of 
his disabilities (other than any current 
alcohol abuse).  

8.  If any  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all  
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.
  
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


